Citation Nr: 0709154	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a thoracic 
spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to October 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Boise RO.  In August 2006, the 
matters were remanded for additional development and notice.

The matters of entitlement to service connection for a 
thoracic spine disability (on de novo review) and whether new 
and material evidence has been received to reopen a claim 
seeking service connection for a left foot disability are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if any 
action is required on his part.


FINDINGS OF FACT

1.  An unappealed June 1993 rating decision denied service 
connection for a thoracic spine disability essentially based 
on a finding that there was no evidence of a current thoracic 
spine disability.

2.  Evidence received the June 1993 rating decision shows 
that the veteran has degenerative changes in the thoracic 
spine; relates to an unestablished fact necessary to 
substantiate the claim seeking service connection for the 
spine disability; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
service connection for a thoracic spine disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen notice to the claimant must include 
notice of the evidence and information that is necessary to 
reopen the claim, to include what would constitute such 
evidence (and that a failure to notify what would constitute 
new and material evidence constituted prejudicial error).  

As the decision below constitutes a full grant of the portion 
of the claim being addressed, the appellant is not prejudiced 
by Board review at this stage, and there is no need to 
belabor the impact of the VCAA on this matter.


II. Factual Background 

No pertinent abnormalities were found on service enlistment 
examination.  A September 1981 x-ray report indicates that 
the veteran complained, in part, of upper dorsal pain.  X-
rays revealed no dorsal spine abnormality.  X-rays in April 
1986 (for evaluation of complaints of C8-T-1 pain) revealed 
no thoracic spine abnormality.  1989 and 1990 records show 
complaints of upper thoracic and mid-back pain.  Assessments 
included muscle spasm.  In September 1990, the veteran 
reported that thoracic pain was almost completely resolved.  

On March 1992 VA examination, the veteran's back demonstrated 
full range of motion, and no weakness or spasm.  X-rays of 
the thoracic spine were interpreted as showing no definite 
abnormality other than very minimal degenerative changes.  

On April 1993 VA examination, the veteran reported that his 
thoracic spine pain started after he began working out at the 
gym and felt something "pop" in his back.  He reported that 
manipulation and physical therapy helped the acute pain 
subside, but added that the pain returned intermittently.  No 
disability was found on examination of the thoracic spine.

An unappealed June 1993 rating decision denied service 
connection for a thoracic spine disorder on the basis that no 
such disability was found on the most recent examination.

1994 to 2006 VA treatment records include an August 1994 
medical record that shows the veteran complained of chronic 
thoracic spine pain that he reportedly had since 1973.  In 
November 1998, he complained of left-sided pain at T7 with 
bending to the left.  In November 2001, he reported that his 
back hurt at the T3-T4 levels.  In August 2002, he reported a 
long history of intermittent problems with feeling a hot spot 
in the middle of his back that caused pain.  X-rays of the 
thoracic spine in August 2006 revealed moderately severe 
degenerative changes.  



III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
November 2001), and the new definition applies.  Under this 
version, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The June 1993 rating decision denial of service connection 
for thoracic spine disability was premised on a finding that 
such disability was not shown.  Recent (August 2006) evidence 
(thoracic spine x-rays) shows the veteran has degenerative 
changes of the thoracic spine.  This evidence is new because 
it was not of record in June 1993.  It is material because it 
relates to an unestablished fact necessary to substantiate 
the claim; it is competent evidence of current disability.  
In light of notations in service medical records and 
postservice findings, it raises a reasonable possibility of 
substantiating the claim.  Since the evidence is both new and 
material, the  claim may be, and is, reopened.


ORDER

The appeal to reopen a claim of service connection for a 
thoracic spine disability is granted.


REMAND

The veteran's service medical records show complaints of 
thoracic spine pain.  Although no thoracic spine disability 
was found on April 1993 VA examination,  March 1992 thoracic 
x-rays were interpreted as showing very minimal degenerative 
changes; and August 2006 records note moderately severe 
degenerative changes of the thoracic spine.  A medical 
opinion is needed to determine whether the veteran's thoracic 
spine disability is related to his complaints in service.  
The reopening of this claim triggered VA's duty to assist by 
arranging for a VA examination/opinion.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen notice to the claimant must include notice of the 
evidence and information that is necessary to reopen the 
claim, to include what would constitute such evidence (and 
that a failure to notify what would constitute new and 
material evidence constituted prejudicial error).  

While the veteran has received ample notice of what is 
necessary to substantiate the underlying claim of service 
connection for a left foot disability, he was not provided 
the specific notice required, under Kent, in claims to 
reopen.  He has not been adequately notified of the bases for 
the prior final denial of the claim, or notified with any 
degree of specificity (with examples) of what evidence would 
be needed to reopen.  

Furthermore, 38 C.F.R. § 3.156(a)(defining new and material 
evidence) was amended, effective for claims filed on or after 
August 29, 2001.  As the veteran's claim to reopen was 
received after that date, the revised version applies.  A 
December 2003 statement of the case (SOC) and September 2006 
correspondence advised the veteran of the applicable 
definition of new and material evidence.  However, a December 
2006 supplemental SOC (SSOC) stated the veteran's claim was 
filed prior to the change (not stating when) and cited the 
"old" definition.  

Finally, the veteran states that he began receiving VA 
treatment in 1992 and that 1993 treatment records should show 
evidence of a left foot disability.  The earliest VA 
treatment records associated with the file are from August 
1994 and were provided by the veteran.  It does not appear 
that there has been an attempt to secure any earlier VA 
records.  As such records would be relevant to the issue on 
appeal, they must be secured.  .

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
complete records of any pertinent 
treatment the veteran received at the 
Boise VA Medical Center from 1992 to 
August 1994.
2.  With respect to the claim pertaining 
to a left foot disability, the RO should 
provide the veteran the specific notice 
required in claims to reopen in 
accordance with Kent, supra (to include 
an explanation of the basis for the 
previous denial of the claim, and of what 
type of evidence would be considered new 
and material).  He should also be advised 
that the revised 38 C.F.R. § 3.156(a) 
applies, and provided a copy of that 
regulation.  He should have ample 
opportunity to respond.  The RO should 
arrange for any development suggested by 
his response.

3.  The RO should also arrange for the 
veteran to be examined by an orthopedist 
to determine the nature and likely 
etiology of his thoracic spine 
disability.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The physician must 
offer an opinion as to whether the 
current thoracic spine disability (to 
include arthritis) is at least as likely 
as not (i.e., a 50 percent or better 
probability) related to his service and 
specifically the complaints noted 
therein.  The examiner must explain the 
rationale for all opinions give, and 
should specifically comment on the 
significance of the minimal degenerative 
changes found on March 1992 x-rays (but 
apparently not considered on April 1993 
examination).  

4.  The RO should then readjudicate these 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


